                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

UNITED SERVICES              AUTOMOBILE          §
ASSOCIATION,                                     §
                                                 §
                Plaintiff,                       §
                                                 §
v.                                               §     Case No. 2:18-CV-00245-JRG
                                                 §
WELLS FARGO BANK, N.A.                           §
                                                 §
                Defendant.                       §

                                             ORDER

       The above entitled and numbered civil action was referred to United States Magistrate

Judge Roy S. Payne for claim construction purposes only pursuant to 28 U.S.C. § 636. Magistrate

Judge Payne’s Claim Construction Memorandum and Order (Dkt. No. 100) construed various

terms from four U.S. Patents: No. 8,699,779, No. 8,977,571, No. 9,366,517, and No. 9,818,090.

Plaintiff objects (Dkt. No. 110) to the construction of five terms: the “deposit” terms, “monitoring

criterion,” the “capture” terms, “feedback,” and “feedback information,” while Defendant objects

(Dkt. No. 109) to the construction of three terms: the “deposit terms,” “mobile device,” and

“mobile computing device.”

       Having reviewed the Claim Construction Memorandum and Order, the parties’ claim

construction briefing (Dkt. Nos. 81, 84, and 85), and the parties’ Objections to the court’s

constructions of the disputed terms, the Court agrees with Magistrate Judge Payne’s

constructions, and likewise concludes that the parties’ Objections are unpersuasive. Because the

Court finds that Magistrate Judge Payne’s claim constructions are correct, Plaintiff’s Objections




                                                 1
(Dkt. No. 110) and Defendant’s Objections (Dkt. No. 109) are OVERRULED. The Claim

Construction Memorandum and Order (Dkt. No. 100) is hereby adopted.


      So Ordered this
      Jul 9, 2019




                                            2
